Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 NEWS RELEASE Contact: Dave Horin Chief Financial Officer (212) 356-0545 Rodman Withdraws Shelf Registration Statement New York, NY May 12, 2010  Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) today announced that it has filed a Form RW with the Securities and Exchange Commission pursuant to Rule 477 under the Securities Act of 1933, as amended, requesting the withdrawal of the Shelf Registration Statement initially filed on October 21, 2009 and declared effective on December 10, 2009. The shelf registration statement covers the potential resale by specified selling stockholders of up to three million outstanding shares and the sale of up to $75 million of undesignated securities by the Corporation. Edward Rubin, Rodman & Renshaws CEO and President said, We filed the shelf registration statement in late 2009 in the face of significant capital market uncertainty as a measure to insure that we were in a position to shore up our balance sheet if needed. At April 30, 2010, we had liquid assets in excess of $40 million, an increase of approximately $28 million over the low point of approximately $12 million in the second quarter of 2009.
